Dismissed and Opinion filed May 29, 2003








Dismissed and Opinion filed May 29, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00773-CV
____________
 
TROY
MARSAW d/b/a LOVING CARE PHYSICAL MEDICINE, Appellant
 
V.
 
PINEL,
L.P., Appellee
 

 
On
Appeal from the County Court at Law No. 1
Brazos
County, Texas
Trial
Court Cause No. 52,339-CCL1
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed April 5, 2002.  The clerk=s record was filed on July 26,
2002.  No reporter=s record was filed.  No brief was filed.
On April 10, 2003, this Court issued an order stating that
unless appellant submitted his brief on or before May 12, 2003, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 42.3(b).  Appellant filed no brief or motion for
extension.
Accordingly, the appeal is ordered dismissed.
 




PER CURIAM
Judgment rendered and Opinion
filed May 29, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.